PER CURIAM.
Petitioner having been charged with capital sexual battery alleges that the trial court improperly denied his bond request. Specifically, petitioner contends that the state failed to present evidence that the proof of guilt is evident or that the presumption of guilt is great. State v. Arthur, 390 So.2d 717 (Fla.1980); Elderbroom v. Knowles, 621 So.2d 518 (Fla. 4th DCA 1993).
The briefing in this case reveals that there was a misunderstanding surrounding the trial court’s review of the warrant affidavit such that petitioner did not have an opportunity to address the court’s taking judicial notice of the matter. See § 90.204, Fla. Stat. (1997); *1071see also Mininni v. Gillum, 477 So.2d 1013, 1014 (Fla. 2d DCA 1985). Accordingly, we remand the case for the trial court to entertain petitioner’s objections to the trial court’s consideration of the warrant affidavit. The trial court may reconsider its ruling at that time.
FARMER, SHAHOOD and GROSS, JJ., concur.